TORBERT, Chief Justice.
We hereby quash the writ formerly granted in this case, with comment. The following matter warrants comment but does not alter the disposition by the Court *30of Civil Appeals. We find unnecessary, and should not be taken as agreeing with, that portion of the opinion of the Court of Civil Appeals that addresses the obligations, or lack thereof, of the FDIC vis-a-vis First State Bank under the alleged agreement. Petitioner raised no issue on appeal with respect to the FDIC, and, thus, the FDIC’s obligations or duties under this agreement were not a proper subject for review.
As a final matter, we grant petitioner’s motion to strike the reply letter filed with this Court on October 12, 1988, by the respondent, Zack Thompson, because the letter was filed after the 14-day period prescribed for such replies, A.R.A.P. 39(f).
WRIT QUASHED.
JONES, SHORES, ADAMS and STEAGALL, JJ., concur.